

107 SJ 10 RS: To repeal the authorizations for use of military force against Iraq, and for other purposes.
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 117117th CONGRESS1st SessionS. J. RES. 10IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Kaine (for himself, Mr. Young, Ms. Duckworth, Mr. Lee, Mr. Coons, Mr. Grassley, Mr. Paul, Mr. Durbin, Mr. Markey, Mr. Wyden, Ms. Murkowski, Mr. Heinrich, Mr. Luján, Ms. Baldwin, Mr. Leahy, Ms. Warren, Mr. Booker, Mrs. Feinstein, Ms. Smith, Mr. Cardin, Mr. Padilla, Mr. Schatz, Mr. Moran, Mr. Hickenlooper, Mr. Warnock, Ms. Klobuchar, Mr. Tester, Mr. Bennet, Mr. Merkley, Mr. Reed, Mrs. Murray, Mr. Marshall, Mr. Braun, and Ms. Collins) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsAugust 4, 2021Reported by Mr. Menendez, without amendmentJOINT RESOLUTIONTo repeal the authorizations for use of military force against Iraq, and for other purposes.Whereas the Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1; 105 Stat. 3; 50 U.S.C. 1541 note), enacted on January 14, 1991 (in this preamble the 1991 AUMF), and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note), enacted on October 16, 2002 (in this preamble the 2002 AUMF), currently remain valid law;Whereas recent presidential administrations have maintained that the 2002 AUMF only serves to reinforce any legal authority to combat ISIS provided by the Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50 U.S.C. 1541), enacted September 18, 2001, and is not independently required to authorize any such activities;Whereas repealing the 1991 AUMF and the 2002 AUMF would therefore not affect ongoing United States military operations;Whereas, since 2014, United States military forces have operated in Iraq at the request of the Government of Iraq for the sole purpose of supporting its efforts to combat ISIS, consistent with the Strategic Framework Agreement that Iraq and the United States signed on November 17, 2008;Whereas, during a press briefing on December 24, 2020, Commander of the United States Central Command, General Frank McKenzie, reiterated that United States forces are in Iraq at their invitation;Whereas Secretary of State Antony J. Blinken and Prime Minister Mustafa Al-Kadhimi of Iraq discussed the Iraqi government’s responsibility and commitment to protect U.S. and Coalition personnel in Iraq at the government’s invitation to fight ISIS in a February 16, 2021, phone call;Whereas Secretary of Defense Lloyd J. Austin III stated on February 19, 2021, that he welcomed that expanded NATO mission in Iraq that responds to the desires and aspirations of the Iraqi government;Whereas, in a February 23, 2021, call with Prime Minister Mustafa Al-Kadhimi of Iraq, President Joseph R. Biden affirmed United States support for Iraq’s sovereignty and independence;Whereas neither the 1991 AUMF nor the 2002 AUMF are being used as the sole legal basis for any detention of enemy combatants currently held by the United States; andWhereas authorizations for the use of military force that are no longer necessary should have a clear political and legal ending: Now, therefore, be it1.Repeal of Authorization for Use of Military Force Against Iraq ResolutionThe Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1; 105 Stat. 3; 50 U.S.C. 1541 note) is hereby repealed.2.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note) is hereby repealed.August 4, 2021Reported without amendment